Citation Nr: 0841022	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left ear otitis 
media.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left inguinal hernia repair with residual 
superficial peroneal nerve entrapment.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia with gastroesophageal reflux 
disease and irritable bowel syndrome.

5.  Entitlement to a compensable initial evaluation for 
hypertension.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fractured right clavicle.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1987 to 
December 2004.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board has jurisdiction to review appeals of RO decisions.  
38 C.F.R. § 20.101 (2008).  An appeal consists of a timely 
notice of disagreement (NOD), a statement of the case (SOC), 
and timely substantive appeal.  38 C.F.R. § 20.200 (2008).  
With respect to all of the above-noted issues except the 
issue regarding residuals of a fractured right clavicle 
(right shoulder disorder), the veteran did not technically 
file a document that meets the requirements for a timely 
substantive appeal.  38 C.F.R. § 20.202 (2008).  The RO, 
however, construed a March 2006 request for a hearing as 
clarified at the July 2006 RO hearing as a timely substantive 
appeal.  The Board has thus determined that it has 
jurisdiction over each of the issues on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to active service.

2.  Left ear otitis media is not related to active service.

3.  Left inguinal hernia repair with residual superficial 
peroneal nerve entrapment (left inguinal hernia) is 
manifested by moderate incomplete paralysis of the 
superficial peroneal nerve.

4.  A left inguinal hernia repair scar is tender upon 
examination.

5.  Hiatal hernia with gastroesophageal reflux disease (GERD) 
and irritable bowel syndrome (IBS) (gastrointestinal 
disorder) is manifested by persistently recurrent epigastric 
pain, heartburn, arm pain, daily diarrhea, twice weekly 
constipation, and dysphagia.

6.  Hypertension is manifested by diastolic pressure 
predominantly less than 100, systolic pressure predominantly 
less than 160, and no use of medication.

7.  A right shoulder disorder is manifested by external and 
internal rotation to 90 degrees, forward flexion to 110 and 
160 degrees, and abduction to 160 and 180 degrees, with no 
impairment of the clavicle.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Left ear otitis media was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.114, 4.124a, Diagnostic Code 7338-8522 (2008).

4.  The criteria for a separate 10 percent evaluation for a 
left inguinal hernia repair scar have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

5.  The criteria for an initial evaluation of 30 percent, but 
no more, for a gastrointestinal disorder have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319-7346 (2008).

6.  The criteria for a compensable initial evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

7.  The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection and claims for entitlement to increased 
initial evaluations, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to initial adjudication of the veteran's 
claims for service connection, a March 2005 letter satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   Although the letter did not notify the 
veteran of the assignment of effective dates or disability 
evaluations, there is no prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the service connection claims, there is no 
prejudice because the veteran was so notified in a March 2006 
letter which was followed by readjudication in a January 2007 
SOC.  See Dingess/Hartman, 19 Vet. App. 473; see also 
Prickett v. 


Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  With respect to the claims for increased initial 
evaluations, there is no prejudice to the veteran because 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 490.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however 


remote, are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service treatment records do not demonstrate 
bilateral hearing loss.  The veteran's March 1987 service 
entrance examination noted normal ears and normal ear drums.  
An audiological examination noted normal bilateral hearing.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding 
that the threshold for normal hearing is from 0 to 20 
decibels).  In an April 1988 service record, the veteran 
reported left ear itching and discharge of 1 to 2 weeks.  The 
assessment was left external otitis.  The veteran was 
provided with medication.  Audiological 


examinations from 1992, 1995, 1998, and 2000 demonstrate 
normal bilateral hearing.  Hensley, 5 Vet. App. at 157.  In a 
September 2001 service treatment record, the veteran reported 
3 days of sinus congestion and earaches.  The assessment was 
otitis media.  He was provided with antibiotics.

In a January 2005 private medical record, the veteran 
reported that his ears hurt.  The examiner found right ear 
tympanic membrane scarring.  The left ear tympanic membranes 
were intact. 

An April 2005 VA general medical examination was conducted.  
Upon examination, the ear canals were clear and the tympanic 
membranes were intact with some scarring.  There were no 
signs of discharge, perforation, or drainage.  An April 2005 
VA ear disease examination was conducted upon a review of the 
claims file.  The veteran reported in-service pain in his 
left ear.  He stated he went to sick call and an ear 
infection was diagnosed, but that he was left with hearing 
loss.  He denied any ear infections since the 1980's.  Upon 
examination, the left external ear canal was normal with 
small amounts of cerumen, but no scaliness or swelling.  
There was tympanum scarring, but no sign of perforation or 
discharge.  The mastoid was without tenderness, active ear 
disease, or infections of the middle or inner ear.  The 
diagnosis was resolved otitis media and normal ear 
examination.

An April 2005 VA audiology examination was conducted upon 
review of the claims file.  The veteran reported that his 
greatest difficulty hearing was at nighttime.  The veteran 
reported that during service he was in the administration of 
maintenance of jet airplanes and was exposed to daily jet 
engine noise.  After service separation, he had worked in 
security.  He stated that had to qualify one time per year 
for carrying a gun and that while on the firing range he wore 
both earplugs and ear muffs.  He denied recreational noise 
after separation.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
20
10
LEFT
5
10
15
20
25


The puretone threshold average was 13 in the right ear and 15 
in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.  The diagnosis was bilateral normal 
hearing.  

In an August 2005 private medical record, there were 
unremarkable external ear canals and tympanic membranes.  In 
a March 2006 private record, the veteran reported ear pain.  
Upon examination, the assessment was right ear otitis media.

At the July 2006 RO hearing, the veteran reported that he 
used hearing protection during service.  He reported severe 
left ear infections.

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss.  
There is no currently diagnosed bilateral hearing loss.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation); see 
also McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) 
(holding that there is a current disability for VA purposes 
when a claimant has a disability at the time a claim is filed 
or during the pendency of that claim).  The in-service 
audiological examinations and the March 2005 VA examination 
show that the veteran's bilateral hearing does not meet the 
criteria for impaired hearing for VA purposes because none of 
the puretone thresholds in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or 
greater, and the speech discrimination scores are in excess 
of 94 percent.  38 C.F.R. § 3.385.  Accordingly, service 
connection for bilateral hearing loss is not warranted.

The Board finds that the evidence of record does not support 
a finding of service connection for left ear otitis media.  
See Degmetich, 104 F.3d at 1333; see also McClain, 21 Vet. 
App. at 312.  Although diagnosed during service, there is no 
evidence of left ear otitis media at any time after service 
discharge.  38 C.F.R. § 3.303(b).  Additionally, the April 
2005 VA examiner found that any left ear otitis 


media had resolved and that the left ear was normal.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  Accordingly, service connection for left ear 
otitis media is not warranted.   

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased initial evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

Left inguinal hernia 

By a June 2005 rating decision, the RO granted service 
connection for left inguinal hernia and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7338, effective January 1, 2005.  In July 2005, the 
veteran filed an NOD regarding the evaluation.  In a February 
2006 SOC, the RO assigned a 10 percent evaluation for left 
inguinal hernia repair, under Diagnostic Code 7338-8522, 
effective January 1, 2005.  In March 2006, the veteran filed 
a substantive appeal.  

The veteran's 10 percent evaluation under Diagnostic Code 
7338-8522 indicates that the disability includes an inguinal 
hernia that is rated based on the impairment of peripheral 
nerves.  See 38 C.F.R. § 4.27 (2008) (noting that for a 
hyphenated diagnostic code, the diagnostic code following the 
hyphen is the diagnostic code upon which the disability is 
rated).  The 10 percent evaluation thus contemplates moderate 
incomplete paralysis of the superficial peroneal nerve.  
38 C.F.R. § 4.114, 4.124a, Diagnostic Code 7338-8522.  

An April 2005 VA neurological examination was conducted.  The 
examiner noted that during service the veteran underwent left 
groin surgery to repair a left indirect inguinal hernia.  The 
surgery resulted in tingling dysesthesias and burning pain in 
the medial left lower extremity distally as far as the mid-
calf.  The veteran reported current constant aching pain and 
tingling dysesthesias in the mid-medial left thigh and 
tingling dysesthesias in the medial calf if he was on his 
feet more than 30 minutes.  He was on his feet most of the 
day due to his occupation as a security guard.  Upon 
examination, there was normal station and gait and 5/5 motor 
strength in all distal muscle groups.  There was intact 
sensation, except decreased vibration sense in an 8 by 8 
centimeter area of the medial mid-thigh and decreased light 
touch sensation along the well-healed left inguinal 
herniorrhaphy scar.  The diagnosis was left femoral nerve 
injury, secondary to left inguinal herniorrhaphy times two.  
An April 2005 VA digestive examination was conducted.  The 
veteran reported radiating pain in his left groin and left 
leg.  Upon examination, there was a well-healed surgical 
scar.  There was sensitivity upon examination of the left 
inguinal canal but no hernia.

In an August 2005 private medical record, the veteran 
reported pain, numbness, and tingling of the anterior aspect 
of the left leg.  There was weak extensor toe strength of the 
left compared to the right.  Another August 2005 private 
record noted an abnormal electromyography of the left lower 
extremity.  The superficial peroneal sensory nerve had no 
response and was most likely due to focal trauma to that 
nerve.  The tibial and peroneal motor nerves and sural nerve 
were normal.

At the July 2006 RO hearing, the veteran reported constant 
severe pain, tingling, and numbness in the thigh area.  He 
wore a support for his inguinal area and had weakness in his 
foot. 

An October 2006 VA digestive examination was conducted.  The 
veteran reported pain and tenderness in the left groin and 
medial thigh with numbness of the medial and anterior left 
thigh.  He reported that he uses a truss for lifting and that 
he can not do heavy lifting.  Upon examination, there was a 
residual diagonal scar of the left groin, approximately 3 
centimeters by .1 centimeter.  The scar was tender to 
palpation.  There was tenderness to palpation in the inguinal 
area.  There was no inguinal or ventral hernia or bulge in 
the left or right inguinal canal.  An October 2006 VA 
neurological examination was conducted.  The veteran reported 
persistent pain in the left medial thigh and calf since the 
inguinal hernia repair.  The veteran 


reported that he was working in administration.  Upon 
examination, there was 5/5 motor strength in all muscle 
groups of the lower extremities and intact sensation except 
for a 6 by 6 centimeter patch of skin over the proximal 
medial-anterior left thigh and decreased pain sense at a 6 by 
6 centimeter patch of skin immediately distal to that.  The 
examiner concluded there was tingling dysesthesias in the 
distribution of 2 sensory branches of the left femoral nerve 
- the medial cutaneous nerve of the thigh and the saphenous 
nerve.  The examiner found that the previous finding 
regarding the superficial peroneal nerve was erroneous and 
examiner that the in-service surgeries were not related to 
the current neurological symptoms.  

For impairment of the superficial peroneal nerve, a 20 
percent evaluation is assigned for severe incomplete 
paralysis of the nerve and a maximum 30 percent evaluation is 
assigned for complete paralysis of the nerve with foot 
eversion weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  Here, the evidence demonstrates some weakness of the 
left extensor toe and pain and tingling of the thigh area, 
but 5/5 strength of the lower extremity muscles and normal 
station and gait.  The evidence thus does not show severe 
incomplete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522.  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted.

An increased initial evaluation under other potentially 
applicable diagnostic codes has been considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  But an evaluation 
in excess of 10 percent is not warranted for impairment of 
the saphenous nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8527, 8627, 8727 (2008).  An evaluation in excess of 10 
percent is not warranted for femoral nerve impairment because 
moderate nerve impairment is not shown - there is no evidence 
of any quadriceps impairment.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8526, 8626, 8726 (2008).  Additionally, the evidence 
does not demonstrate other peripheral nerve impairment.  
38 C.F.R. § 4.124a, Diagnostic Codes 8510-21, 8610-21, 8710-
21, 8523-25, 8623-25, 8723-25, 8528-30, 8628-30, 8728-30 
(2008).  Accordingly, an increased initial evaluation is not 
warranted under the peripheral nerve diagnostic codes.

For inguinal or femoral hernias, a 30 percent evaluation is 
assigned for inguinal hernia that is small, postoperative 
recurrent, or unoperated, irremediable, not well supported by 
truss, or not readily reducible, and a maximum 60 percent 
evaluation is assigned for an inguinal hernia that is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  38 C.F.R. § 4.114, Diagnostic Codes 7338, 7340 
(2008).  But the April 2005 VA digestive examination noted no 
hernia and the October 2006 VA digestive examination found no 
ventral or inguinal hernia.  38 C.F.R. § 4.114, Diagnostic 
Code 7339 (2008).  The remaining digestive system diagnostic 
codes are inapplicable to the veteran's left inguinal hernia.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7337, 7342-54 
(2008).  Accordingly, an initial evaluation in excess of 10 
percent is not warranted under alternative diagnostic codes.

The assignment of a separate evaluation for a left inguinal 
hernia scar has also been considered.  38 C.F.R. § 4.118 
(2008).  Such a separate evaluation may only be assigned if 
there are separate and distinct manifestations from the same 
injury.  38 C.F.R. § 38 C.F.R. § 4.14 (2008) (noting that the 
evaluation of the same disability or the same manifestations 
of a disability under various diagnoses constitutes 
prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 
259 (1994) (finding that when a veteran has separate and 
distinct manifestations from the same injury he should be 
compensated under different diagnostic codes).

Superficial but painful scars are assigned a 10 percent 
maximum evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).  The October 2006 VA examiner found that the residual 
scar was tender to palpation.  Accordingly, a separate 
evaluation of 10 percent for a left inguinal hernia scar is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  No 
other scar diagnostic codes are for application because the 
evidence of record does not demonstrate that the scar causes 
disfigurement of the head, face, or neck or limited motion, 
or is deep, 144 square inches or more, or unstable.  38 
C.F.R. § 4.118, Diagnostic Codes 7800-7803, 7805 (2008).



Gastrointestinal disorder

By a June 2005 rating decision, the RO granted service 
connection for hiatal hernia with GERD and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, effective January 1, 2005.  The RO also granted 
service connection for IBS and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7319, 
effective January 1, 2005.  In July 2005, the veteran filed 
an NOD regarding the evaluations.  By a February 2006 rating 
decision, the RO found that clear and unmistakable error 
existed in its separate evaluations and combined the 
evaluations, assigning a 10 percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7319-7346, effective 
January 1, 2005.  In February 2006 the RO issued an SOC 
continuing the 10 percent evaluation.  In March 2006, the 
veteran filed a substantive appeal.

The veteran's gastrointestinal disorder is rated under 
Diagnostic Code 7319-7346, which indicates that the 
gastrointestinal disorder includes irritable colon syndrome, 
but is rated on hiatal hernia.  See 38 C.F.R. § 4.27.  The 
veteran's 10 percent evaluation for a gastrointestinal 
disorder contemplates a hiatal hernia with 2 or more of the 
symptoms for the 30 percent evaluation of less severity, to 
include persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7319-7346.  

An April 2005 VA esophagus and hiatal hernia examination was 
conducted.  The veteran reported severe heartburn, reflux, 
and nausea 3 to 4 times per week.  He denied dysphagia, 
hematemesis, melena, regurgitation, and vomiting.  The 
veteran reported pyrosis in the epigastric area, but no 
associated substernal or arm pain.  He had no history of 
dilatation, anemia, malnutrition, weight loss or weight gain, 
and currently used Zantac with little relief.  Upon 
examination, an upper gastrointestinal (GI) series was normal 
and indicated a normal esophagus and no ulcer or hiatal 
hernia.  An April 2005 VA intestines examination was 
conducted.  The veteran 


reported IBS and daily use of Metamucil.  He reported 
constipation 2 times per week and daily diarrhea or loose 
bowel movements.  The veteran denied weight loss and gain, 
vomiting, anal fistulas, malnutrition, and debility.  Upon 
examination, the diagnosis was IBS.  A complete blood count 
(CBC) showed no anemia.

At the July 2006 RO hearing, the veteran reported heartburn, 
arm pain in the left shoulder down into the bicep, 3 to 4 
loose bowel movements or diarrhea per day, an average of 1 to 
2 regurgitation episodes per week, and that his medications 
did not help. 

An October 2006 VA intestines examination was conducted.  The 
veteran reported alternating bouts of constipation with 
diarrhea, cramping, and unpredictability of episodes.  The 
constipation was at least 2 times per week, the diarrhea 
could be daily requiring that he leave work, and there was 
almost daily cramping abdominal and epigastric pain.  The 
veteran treated his disorder with Imodium, an herbal colon 
tablet, and Metamucil.  He reported a weight gain of 20 
pounds since service discharge in December 2004.  He reported 
nausea, but denied vomiting.  Upon examination, there was no 
obvious anemia or malnutrition, no rectal fistulas, normal 
rectal sphincter tone, soft abdomen, but tenderness to 
palpation in the lower abdominal area.  A CBC was normal.  An 
October 2006 VA hernia examination was conducted.  The 
veteran reported dysphagia for solids and that he had to chew 
his food extremely well.  He reported pyrosis or epigastric 
pain 1 to 2 times per week, but no radiation to the arm.  The 
veteran reported nausea, but denied melena, hematemesis, and 
vomiting.  He reported reflux or regurgitation that occurred 
9 times that month.  He took over the counter medication and 
ate smaller meals.  A November 2006 upper GI report 
impression was no GERD, hiatal hernia, or upper GI tract 
pathology.

For a hiatal hernia, a 30 percent evaluation is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, 


and a maximum 60 percent evaluation is assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

Here, the evidence of record shows severe heartburn, nausea 3 
to 4 times per week, reflux in the epigastric area, 
persistent epigastric pain 1 to 2 times per week, daily 
cramping, constipation 2 times per week, dysphagia, and 
regurgitation 1 to 2 times per week.  At the RO hearing, the 
veteran reported arm pain although he denied arm pain at the 
April 2005 and October 2006 VA examinations.  Thus, although 
not all the symptomatology is demonstrated, the veteran's 
symptoms more closely approximate the requirement for a 30 
percent evaluation.  See 38 C.F.R. § 4.7 (2008) (noting that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating).  A 60 percent initial evaluation, however, 
is not for application because there was no vomiting, 
material weight loss, hematemesis, melena, moderate anemia, 
or other symptoms that produce severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  Accordingly, a 30 
percent initial evaluation, but no more, is warranted.

An initial evaluation in excess of 30 percent under other 
potentially applicable diagnostic codes has been considered.  
Schafrath, 1 Vet. App. at 595.  But for irritable colon 
syndrome, the maximum evaluation is 30 percent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  Additionally, the April 2005 
VA examination found no ulcer.  38 C.F.R. § 4.114, Diagnostic 
Codes 7304-06 (2008).  Moreover, the remaining digestive 
system disorders are not shown by the evidence of record.  
38 C.F.R. § 4.114, Diagnostic Codes 7200-7301, 7307-18, 7321-
37, 7342-45, 7347-54 (2008).  Accordingly, an initial 
evaluation in excess of 30 percent is not warranted for a 
gastrointestinal disorder under alternative diagnostic codes.

Hypertension

By a June 2005 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
effective January 1, 2005.  In July 2005, the veteran filed 
an NOD regarding the evaluation.  In February 2006, the RO 
issued an SOC.  In March 2006, the veteran filed a 
substantive appeal.

The veteran's hypertension is rated under Diagnostic Code 
7101, which does not provide for a noncompensable evaluation.  
The veteran's noncompensable evaluation thus contemplates 
that the symptomatology required for a compensable rating is 
not shown.  38 C.F.R. § 4.31 (2008).  For hypertension, a 10 
percent evaluation is assigned for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more that requires continuous medication for control; 
a 20 percent evaluation is assigned for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more; a 40 percent evaluation is assigned for  
diastolic pressure predominantly 120 or more; and a 60 
percent rating requires diastolic pressure predominantly 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

At an April 2005 VA general medical examination, the 
veteran's blood pressure was 110/68 sitting, 114/72, 
standing, and 110/64 lying.  

At the July 2006 RO hearing, the veteran stated that he did 
not use medication to control his hypertension.

At the October 2006 VA neurological examination, the 
veteran's blood pressure was 140/90.  At the October 2006 VA 
hypertension examination, the veteran reported he used no 
medication.  The examiner noted a diagnosis of hypertension 
with blood pressure of 130/90 in April 2005.  Upon 
examination, the veteran's blood pressure was 132/90 sitting, 
130/100 standing, 139/99 lying.  There was no enlarged heart 
according to an x-ray and no evidence of hypertensive heart 
disease.

Here, the medical evidence of record shows that the veteran's 
diastolic pressure was only 100 once, that his systolic blood 
pressure readings never reached 160 or more, and that the 
veteran stated he did not use medication for his 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, an initial compensable evaluation for 
hypertension is not warranted.

An initial compensable evaluation under other potentially 
applicable diagnostic codes has been considered.  Schafrath, 
1 Vet. App. at 595.  But the evidence of record does not 
demonstrate any aortic aneurysm, artery aneurysm, 
arteriovenous fistula, arteriosclerosis obliterans, 
thromboangiitis obliterans, Raynaud's syndrome, angioneurotic 
edema, erythromelalgia, varicose veins, post-phlebitic 
syndrome, cold injury residuals, or soft tissue sarcoma.  38 
C.F.R. § 4.104, Diagnostic Codes 7110-15, 7117-23 (2008).  
Accordingly, an initial compensable evaluation is not 
warranted for hypertension under alternative diagnostic 
codes.

Right shoulder disorder

By a June 2005 rating decision, the RO granted service 
connection for a right shoulder disorder and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5201-5203, effective January 1, 2005.  In March 2006, the 
veteran filed an NOD regarding the evaluation.  In November 
2006, the RO issued an SOC and in January 2007, the veteran 
filed a substantive appeal.

The veteran's right shoulder disorder is rated under 
Diagnostic Code 5201-5203.  This hyphenated code indicates 
that the veteran's right shoulder disorder includes 
limitation of arm motion, but is rated based on impairment of 
the clavicle or scapula.  See 38 C.F.R. § 4.27.  The 10 
percent evaluation contemplates major arm malunion of the 
clavicle or scapula or nonunion of the clavicle or scapula 
without loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 
5201-5203.  A maximum 20 percent evaluation is assigned for 
major arm nonunion of the clavicle or scapula with loose 
movement or for dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

At the April 2005 VA joints examination, the veteran reported 
that he was right-handed.  He reported chronic shoulder pain 
but denied instability and give way.  Upon examination, there 
was some bony deformity at the distal clavicle without muscle 
atrophy.  There was crepitation and tenderness of the 
anterior and lateral deltoids with all range of motion.  An 
April 2005 radiology report impression noted no acute 
findings.  There was mild irregularity of the distal 
clavicle, perhaps from prior trauma.  At the October 2006 VA 
joints examination, the veteran reported persistent shoulder 
pain over the distal clavicle and the right shoulder.  The 
diagnosis was healed right clavicle fracture.  The evidence 
thus does not indicate loose movement or dislocation of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Accordingly, an initial evaluation in excess of 10 
percent is not warranted.

An increased initial evaluation under other potentially 
applicable diagnostic codes has been considered.  Schafrath, 
1 Vet. App. at 595.  For limitation of arm motion, a 20 
percent evaluation is assigned for limitation of arm to 
shoulder level, a 30 percent evaluation is assigned for 
limitation of arm to midway between side and shoulder level, 
and a 40 percent evaluation is assigned for limitation of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  In determining whether the veteran had 
limitation of motion to shoulder level, it is necessary to 
consider reports of forward flexion and abduction.  See 
Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see 
also 38 C.F.R. § 4.71, Plate I (2008).  At the April 2005 VA 
joints examination, there was right shoulder forward flexion 
to 110 degrees, shoulder abduction to 180 degrees, and 
external and internal rotation to 90 degrees.  At the October 
2006 VA joints examination, there was right shoulder 
abduction and flexion to 160 degrees and internal and 
external rotation to 90 degrees.  The evidence thus does not 
show limitation of arm to shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5203.  

Additionally, other alternative diagnostic codes do not 
provide an initial evaluation in excess of 10 percent because 
the evidence does not show right shoulder arthritis, 


ankylosis of the scapulohumeral articulation, or impairment 
of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5200, 5202 (2008).  Accordingly, an initial evaluation 
in excess of 10 percent is not warranted under alternative 
diagnostic codes.

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not 
contemplated in the current 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2008).  At the April 2005 VA joints examination, the 
veteran reported chronic shoulder pain and stiffness.  The 
pain was worsened by overhead lifting, repetitive movement, 
twisting his shoulder, arm, or wrist, pushing, pulling, and 
weather changes, especially the cold and damp.  The veteran 
reported shoulder weakness with overhead lifting, but denied 
swelling, heat, or redness, instability, give-way, 
fatigability, lack of endurance, and flare-ups.  He took over 
the counter medication for pain and did not use a brace.  He 
worked as a security guard and occasionally he must do 
overhead movement which increases his pain.  Chores such as 
sawing, remodeling, cutting the lawn, or lawn work were 
painful.  The veteran reported no employment restrictions and 
stated he could do all normal activities.  Upon examination, 
there was some bony deformity at the distal clavicle without 
muscle atrophy.  There was crepitation and tenderness of the 
anterior and lateral deltoids with all range of motion.  
There was right shoulder forward flexion to 110 degrees, with 
pain beginning at 90 degrees, and shoulder abduction to 180 
degrees, with pain beginning at 90 degrees.  External and 
internal rotation were to 90 degrees, both with pain at the 
end range of motion.  There was good muscle strength and 
equal bilateral grip strength.  Upon repetitive motion, there 
was increased pain and fatigue, but no additional limitation 
of shoulder motion.  At the April 2005 VA general medical 
examination, there was 5/5 muscle strength of the upper 
extremities.  At the October 2006 VA joints examination, the 
veteran reported persistent shoulder pain over the distal 
clavicle and the right shoulder, worsened by repetitive use 
and weather changes.  The veteran did not use 


assistive devices and was able to his normal job and normal 
daily activities.  There was tenderness to palpation.  Right 
shoulder abduction and flexion were to 160 degrees and 
internal and external rotation were to 90 degrees, all with 
pain at the end ranges of motion.  Repetitive use caused 
increased pain, soreness, tenderness, and fatigability, but 
no additional limitation of motion.  At the October 2006 VA 
neurological examination, there was 5/5 motor strength of the 
upper extremity.

In summary, the evidence of record shows painful range of 
motion and weakness.  Repetitive movement caused increased 
pain, soreness, tenderness, and fatigability, but not 
increased limitation of motion.  The veteran denied 
instability and give-way.  Additionally, there was good 
strength and the veteran was able to do his job and his 
normal activities.  Accordingly, the Board finds that there 
is no additional functional loss not contemplated in the 10 
percent rating and that an increased initial evaluation on 
this basis is not warranted.  

Other considerations

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-


connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
disabilities but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the veteran's disorders.  Moreover, the 
evidence does not demonstrate other related factors.  The 
veteran has not required hospitalization due to his service-
connected disorders.  Marked interference of employment has 
not been shown due to his service-connected disorders.  At 
the April 2005 VA joints, general medical, and spine 
examinations, the veteran reported he currently worked as a 
security guard and had no restrictions.  At the July 2006 RO 
hearing, the veteran reported he missed a few days of work 
due to his stomach disorder.  He also reported that he now 
worked a desk job administration due to his shoulder 
disorder.  At the October 2006 VA digestive examination, the 
veteran reported that sometimes he had to leave work due to 
his diarrhea.  At the October 2006 VA joints examination, the 
veteran stated he was able to his normal job.  This is not 
marked interference with employment.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

After review of the evidence, the evidence of record does not 
warrant evaluations in excess of those assigned at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); see also Fenderson, 12 Vet. 
App. at 126.  Finally, in reaching these decisions the Board 
considered the doctrine of 


reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left ear otitis media is denied.

An initial evaluation in excess of 10 percent for left 
inguinal hernia is denied. 

A separate evaluation of 10 percent for a left inguinal 
hernia scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial evaluation of 30 percent, but no more, for a 
stomach disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial compensable evaluation for hypertension is denied.

An initial evaluation in excess of 10 percent for a right 
shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


